Vanguard Admiral TM Treasury Money Market Fund Vanguard Federal Money Market Fund Vanguard Prime Money Market Fund Supplement to the Summary Prospectuses Dated December 23, 2009 On February 23, 2010, the Securities and Exchange Commission adopted amendments to Rule 2a-7 under the Investment Company Act of 1940, which governs all money market funds. The following changes to each Prospectus are generally in response to such amendments. Prospectus Text Changes Under the heading Primary Investment Policies, the following change is made. The following sentence replaces similar text: The Fund maintains a dollar-weighted average maturity of 60 days or less and a dollar-weighted average life of 120 days or less. © 2010 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. SPS30A 072010 Vanguard Money Market Funds Supplement to the Prospectus Dated December 23, 2009 On February 23, 2010, the Securities and Exchange Commission adopted amendments to Rule 2a-7 under the Investment Company Act of 1940, which governs all money market funds. The following changes to the Prospectus are generally in response to such amendments. Prospectus Text Changes Under the heading Primary Investment Policies in the Fund Summary section, the following change is made. The following sentence replaces similar text: The Fund maintains a dollar-weighted average maturity of 60 days or less and a dollar-weighted average life of 120 days or less. Under the heading Market Exposure in the More on the Funds section, the following change is made. The following sentence replaces similar text: Each Fund maintains a dollar-weighted average maturity of 60 days or less and a dollar-weighted average life of 120 days or less. Under the heading Security Selection in the More on the Funds section, the following change is made. The following text replaces similar text: In addition, the Prime and Federal Money Market Funds may each invest up to 5% of their net assets in illiquid securities. These are securities that a fund may not be able to sell in the ordinary course of business. Under the same heading, the following text is added: Plain Talk About Weighted Average Life A money market fund will maintain a dollar-weighted average maturity (WAM) of 60 days or less and a dollar-weighted average life (WAL) of 120 days or less. For purposes of calculating a funds WAM, the maturity of certain longer-term adjustable rate securities held in the portfolio will generally be the period remaining until the next interest rate adjustment. When calculating its WAL, the (over, please) maturity for these adjustable rate securities will generally be the final maturity datethe date on which principal is expected to be returned in full. Maintaining a WAL of 120 days or less limits a funds ability to invest in longer-term adjustable rate securities, which are generally more sensitive to changes in interest rates, particularly in volatile markets. Under the heading Other Redemption Rules You Should Know in the Redeeming Shares section, the following change is made. The following text replaces similar text: Potentially disruptive redemptions. Vanguard reserves the right to pay all or part of a redemption in-kindthat is, in the form of securitiesif we reasonably believe that a cash redemption would negatively affect the funds operation or performance or that the shareholder may be engaged in market-timing or frequent trading. Under these circumstances,
